Judgment, Supreme Court, New York County (Laura A. Ward, J), rendered June 14, 2006, convicting defendant, upon her plea of guilty, of attempted criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the fifth degree, and sentencing her to concurrent terms of 3 to 9 years and 21/s to 7 years, respectively, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentences to concurrent terms of 2 to 6 years, and otherwise affirmed.
We find the sentences excessive to the extent indicated. Concur—Mazzarelli, J.P., Saxe, Marlow, Catterson and Malone, JJ.